Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 1 of 23 PageID# 38978




                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                     Norfolk Division

   BASF PLANT SCIENCE, LP,                  )
                                            )
              Plaintiff,                    )
                                            )
        v.                                  )
                                            )
  COMMONWEALTH SCIENTIFIC AND               )
  INDUSTRIAL RESEARCH                       )
  ORGANISATION,                             )
                                            )
              Defendant.                    )           C.A. No. 2:17-CV-503-HCM
  ____________________________________ )
  COMMONWEALTH SCIENTIFIC AND               )           JURY TRIAL DEMANDED
  INDUSTRIAL RESEARCH                       )
  ORGANISATION, GRAINS RESEARCH             )
  AND DEVELOPMENT CORP., AND                )
  NUSEED PTY LTD.,                          )
                                            )
               Plaintiffs-Counterclaimants, )
                                            )
        v.                                  )
                                            )
  BASF PLANT SCIENCE, LP, AND               )
  CARGILL, INCORPORATED,                    )
                                            )
              Defendants-                   )
              Counterdefendants,            )
                                            )
  BASF PLANT SCIENCE GMBH,                  )
                                            )
              Counter-Counterclaimant.      )
                                            )


   PROPONENTS’ MEMORANDUM IN SUPPORT OF MOTIONS FOR JUDGMENT AS
    A MATTER OF LAW AND A NEW TRIAL UNDER FED. R. CIV. P. 50(B) AND 59
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 2 of 23 PageID# 38979




         Commonwealth Scientific and Industrial Research Organisation (“CSIRO”), Grains

  Research and Development Corporation (“GRDC”), and Nuseed Pty. Ltd. (“Nuseed”)

  (collectively, “Proponents”) respectfully request that the Court: (1) enter judgment as a matter of

  law or grant a new trial in favor of Proponents on BASF Plant Science LP’s (“BASF”) and Cargill,

  Incorporated’s (“Cargill”) (collectively, “Opponents”) claim of ownership of U.S. Patent No.

  9,994,792 (“’792 Patent” or “Group B patent”) under the Materials Transfer and Evaluation

  Agreement (“MTEA” or “Agreement”), and (2) enter judgment as a matter of law or grant a new

  trial on the issue of whether claim 1 of U.S. Patent No. 10,125,084 (“’084 Patent” or “Group E

  patent”) is invalid for lack of written description.

         First, BASF cannot co-own the ’792 Patent under the ownership clause of the MTEA. That

  clause only permits BASF and CSIRO to co-own work product, i.e., “Joint New Materials,” “Joint

  Transformed Lines,” and “Joint Results,” or intellectual property that was jointly developed under

  the MTEA and not previously or subsequently placed in the public domain by the owner. But

  nothing claimed in the ’792 Patent can be considered “new materials,” “transformed lines,” or

  “results” as those terms are defined in the Agreement. Further, CSIRO used neither any new and

  jointly developed work product nor BASF’s confidential information under the MTEA to

  prosecute and obtain the ’792 Patent. There is no dispute that the ’792 Patent covers enzymes that

  were either previously disclosed in CSIRO’s earlier patents or were voluntarily placed into the

  public domain by BASF. Thus, the patent is not the result of any work derived from the MTEA,

  not the result of anything “joint,” and not the result of anything “new.” Because CSIRO did not

  breach the MTEA, BASF cannot be a co-owner of the patent as a matter of law.

         Second, claim 1 of the ’084 Patent is not invalid for lack of written description. There was

  no sufficient evidence presented at trial from which a jury could conclude that claim 1 of the ’084



                                                     1
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 3 of 23 PageID# 38980




  Patent is invalid for inadequate written description. The specification discloses a broad range of

  oil compositions, experiments with seed oil from transgenic plants containing 1% to 16% DPA

  and less than 2% DHA, and a detailed description of how the results were obtained. These

  disclosures are plain on the face of the patent, and therefore, there was no triable factual dispute

  concerning the inventors’ possession of Brassica seeds within those ranges, and certainly there

  was no clear and convincing evidence that could support a judgment or verdict of invalidity.

  Accordingly, the Court should grant judgment as a matter of law or a new trial as set out herein.

  I.     BACKGROUND 1

         Proponents filed a Rule 50(a) motion as to Opponents’ MTEA claim, seeking judgment as

  a matter of law (“JMOL”) that CSIRO did not breach the MTEA, and thus BASF could not be the

  co-owner of any of the patents-in-suit. See Proponents’ Brief in Support of Motion Under Fed. R.

  Civ. P. 50(a) (Dkt. No. 778) at 4–5; Proponents’ Supplemental Memorandum in Support of its

  Motion for Judgment as a Matter of Law to Address Additional Bases for Relief Under Fed. R.

  Civ. Proc. 50 (Dkt. No. 783) at 1–3. Additionally, Proponents also asserted in the Rule 50 briefing

  that Opponents had waived their theory of ownership at trial as it was never included in the parties’

  final pretrial order. See Proponents’ Supplemental Memorandum in Support of its Motion for

  Judgment as a Matter of Law to Address Additional Bases for Relief Under Fed. R. Civ. Proc. 50

  (Dkt. No. 783) at 2–3. The Court did not rule on the motion, and the jury returned a verdict in

  favor of Opponents on the MTEA claim, finding that BASF co-owned the ’792 Patent. See Jury




  1
    For purposes of brevity, Proponents incorporate by reference the background previously set out
  in their earlier post-trial briefing and only recite additional facts necessary for the Court to resolve
  the post-trial motions herein. See Proponents’ Memorandum in Support of Motions for Judgment
  as a Matter of Law and a New Trial as to Jury Issues Not Decided by Verdict Under Fed. R. Civ.
  P. 50(b) and 59 (Dkt. No. 818) at 2–5.
                                                     2
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 4 of 23 PageID# 38981




  Verdict Form (Dkt. No. 788) at 5. The jury also found that the patent was not invalid. See id. at

  3–4.

         Similarly, Proponents sought JMOL that claim 1 of the ’084 Patent had adequate written

  description in light of the absence of clear and convincing evidence otherwise at trial. See

  Proponents’ Brief in Support of Motion Under Fed. R. Civ. P. 50(a) (Dkt. No. 778) at 4. The Court

  also did not rule on this motion, and the jury returned a verdict, finding that claim 1 of the ’084

  Patent lacked written description. See Jury Verdict Form (Dkt. No. 788) at 4. The jury found that

  BASF was not a co-owner of the patent. See id. at 5.

  II.    LEGAL STANDARDS

         Federal Rule of Civil Procedure 50(b) allows a party to renew a motion for JMOL made

  under Federal Rule of Civil Procedure 50(a) following a jury verdict and judgment. Fed. R. Civ.

  P. 50(b). JMOL is proper “when, without weighing the credibility of the evidence, there can be

  but one reasonable conclusion as to the proper judgment.” Singer v. Dungan, 45 F.3d 823, 826

  (4th Cir. 1995) (quoting 5A James W. Moore, Moore’s Federal Practice ¶ 50.07[2], at 50–76 (2d

  ed. 1994)). It must be granted “[i]f a reasonable jury could reach only one conclusion based on

  the evidence or if the verdict in favor of the non-moving party would necessarily be based upon

  speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

  2005) (citing Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 160 (4th Cir. 1988)). JMOL is proper

  where the non-moving party fails to meet its burden of proof on an essential element of an issue

  with respect to which it bears the burden of proof. Singer, 45 F.3d at 827. “While [this Court is]

  compelled to accord the utmost respect to jury verdicts and tread gingerly in reviewing them, [it

  is] not a rubber stamp convened merely to endorse the conclusions of the jury, but rather [has] a

  duty to reverse the jury verdicts if the evidence cannot support [them].” Price v. City of Charlotte



                                                   3
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 5 of 23 PageID# 38982




  N.C., 93 F.3d 1241, 1250 (4th Cir. 1996) (first citing Mattison v. Dallas Carrier Corp., 947 F.2d

  95, 99 (4th Cir. 1991); and then citing Singer, 45 F.3d at 829). This Court must “review the record

  as a whole” and “give credence to the evidence favoring the nonmovant as well as that ‘evidence

  supporting the moving party that is uncontradicted and unimpeached, at least to the extent that that

  evidence comes from disinterested witnesses.’” Reeves v. Sanderson Plumbing Prod., Inc., 530

  U.S. 133, 151 (2000) (quoting 9A C. Wright & A. Miller, Federal Practice and Procedure § 2529,

  at 297–301 (2d ed. 1995)).

          Rule 50(b) also allows a party to move for a new trial in the alternative. Fed. R. Civ. P.

  50(b). A new trial may be granted “for any reason” for which a new trial had been granted in a

  federal trial. Fed. R. Civ. P. 59(a)(1)(A). In deciding whether to grant a new trial, this Court may

  “weigh the evidence and consider the credibility of witnesses.” Cline v. Wal-Mart Stores, Inc.,

  144 F.3d 294, 301 (4th Cir. 1998) (citing Poynter v. Ratcliff, 874 F.2d 219, 223 (4th Cir. 1989)).

  “A new trial will be granted if ‘(1) the verdict is against the clear weight of the evidence, or (2) is

  based upon evidence which is false, or (3) will result in a miscarriage of justice, even though there

  may be substantial evidence which would prevent the direction of a verdict.’” Id. (quoting Atlas

  Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996)); see also

  Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940) (“The motion for a new trial may

  invoke the discretion of the court in so far as it is bottomed on the claim that the verdict is against

  the weight of the evidence . . . or that, for other reasons, the trial was not fair to the party moving;

  and may raise questions of law arising out of alleged substantial errors in admission or rejection

  of evidence or instructions to the jury.”).




                                                     4
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 6 of 23 PageID# 38983




  III.       ARGUMENT

             A. BASF Cannot Co-Own the ’792 Patent Because CSIRO Did Not Breach the
                MTEA.

             JMOL should be entered in favor of Proponents on the MTEA claim with respect to the

  ’792 Patent or this claim should be retried because CSIRO did not use any new joint work product

  developed under the Agreement or any BASF confidential information to procure the ’792 Patent.

  To demonstrate a breach of the MTEA, Opponents had to show by a preponderance of the evidence

  that there was a legally enforceable obligation between CSIRO and BASF; that CSIRO breached

  that obligation; and that the appropriate remedy for that breach was co-ownership of the ’792

  Patent. See, e.g., Cent. Tel. Co. of Va. v. Sprint Commc’n Co. of Va., 715 F.3d 501, 517 (4th Cir.

  2013). 2

             Here, BASF’s MTEA claim fails as a matter of law because the ’792 Patent is not and does

  not claim “Joint New Materials,” “Joint Transformed Lines,” or “Joint Results”—the three

  categories over which the Agreement creates joint ownership rights. Chan Decl., Ex. 1 (JX-52

  (MTEA)) at CSI00106415–16. “Joint New Materials” is defined as “constructs [that] contain both

  CSIRO and BPS genes.” Id. at CSI00106412. But the ’792 Patent is not a construct (i.e., the

  physical string of DNA that was created for the experiments performed under the agreement), and

  the enzymes that are claimed in the patent undeniably do not contain a combination of “CSIRO

  and BPS genes.” Id. Thus, the patent cannot be “Joint New Materials” or “Intellectual Property

  subsisting in them.” Id. at CSI00106415. The ’792 Patent is also not a “Joint Transformed Line”

  for similar reasons—it neither comprises a transformed line (i.e., the plants resulting from the



  2
    The Court has not resolved which law applies to the MTEA claims—Virginia state law, the law
  of the Australian Capital Territory (“ACT”), or some other law. However, there is no conflict of
  law with regard to the elements for proof of breach and remedy under a contract theory.


                                                    5
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 7 of 23 PageID# 38984




  insertion of the foreign DNA) nor does the patent claim any combination that incorporates both

  CSIRO and BASF genes and was incorporated into a plant during the work performed under the

  Agreement. 3 And the ’792 Patent is not “Joint Results” because it does not claim or even describe

  any of the results of the MTEA (see Chan Decl., Ex. 2 (PX-222 (Joint program on PUFA)) at

  CSI00106532) and particularly does not claim or describe any results pertaining to transformed

  lines or materials that contained a combination of CSIRO and BASF genes. As such, the ’792

  Patent is not “Joint New Materials,” “Joint Transformed Lines,” or “Joint Results,” and it is not

  “Intellectual Property subsisting in them.”

         The MTEA claim also fails as a matter of law because nothing jointly developed or

  confidentially obtained from BASF pursuant to the MTEA is claimed in the ’792 Patent. Again,

  under section 6.2 of the Agreement, BASF can only co-own “New Materials, Transformed Lines

  and Results and any Intellectual Property subsisting in them” that were jointly created by CSIRO

  and BASF under certain circumstances. Id. at CSI00106415–16 (“Joint Results will be owned

  jointly by CSIRO and BPS.”). “Results” and “Intellectual Property” could only be results and

  intellectual property that did not exist before the MTEA’s March 1, 2008 effective date and that

  were jointly developed under the Agreement.         See Chan Decl., Ex. 1 (JX-52 (MTEA)) at

  CSI00106411 (defining “Commencement Date”); id. at CSI00106412 (defining “Joint Results” as

  only those involving “New Materials” that were “developed under” the MTEA); id. at



  3
    An additional reason that BASF’s MTEA claim fails is that BASF never asserted in its pretrial
  statement that it was alleging that it was a co-owner of any patent due to the combination of
  enzymes claimed in the patent. See Proposed Final Pretrial Order (Dkt. No. 682) at 41–48. Instead,
  the only theory of co-ownership described in the statement is that BASF purportedly taught CSIRO
  how to produce LC-PUFAs in Brassica napus through the MTEA collaboration. But whatever
  was purportedly taught to CSIRO (something that BASF was never able to articulate at trial
  because plainly BASF taught CSIRO nothing) is not covered by the claims of the ’792 Patent. For
  this reason too, JMOL or a new trial should be granted on BASF’s co-ownership claim with regard
  to the ’792 Patent.
                                                  6
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 8 of 23 PageID# 38985




  CSI00106415–16 (“Joint Results will be owned jointly by CSIRO and BPS.”); see also Chan

  Decl., Ex. 3 (Expert Report of Susan Crennan ¶¶ 50, 54–59) (explaining that “each of ‘New

  Materials’; ‘Results’ and ‘Transformed Lines’ refers to new items or information that are

  developed during the evaluation”; that “no intellectual property subsists in information in the

  public domain”; and that “the Intellectual Property [under the MTEA’s ownership provision] must

  be the product of the evaluation”). The Agreement further makes clear that information and

  materials (such as genes and enzymes) that were not confidential, such as information in the public

  domain, could be freely used by either party for any purpose. See Chan Decl., Ex. 1 (JX-52

  (MTEA)) at CSI00106411–12 (excluding from the definition of “Confidential Information” any

  “information or materials that . . . is in the public domain”); id. at CSI00106417; see also Trial Tr.

  at 1235:25–1238:20, 1239:18–1240:1.

         Applying the plain text of the MTEA, nothing recited in the ’792 Patent was new and

  jointly developed under the Agreement, and therefore, the patent cannot be jointly owned by

  BASF. The ’792 Patent recites a transgenic Brassica seed comprising the following exogenous

  enzymes: Δ6 elongase, Ostreococcus tauri Δ6 desaturase, Thraustochytrium sp. Δ5 desaturase,

  Ostreococcus tauri Δ5 elongase, and Pavlova lutheri Δ4 desaturase. Chan Decl., Ex. 4 (JX-12

  (’792 Patent, asserted claim 4)). But CSIRO publicly disclosed all but two of the enzymes claimed

  in the ’792 Patent to produce DPA and DHA in transgenic plants in its 2004 and 2005 patent

  applications—several years before the MTEA. See, e.g., Chan Decl., Ex. 5 (CX-0166 (September

  2004 U.S. Provisional Patent Application No. 60/613861)) at CSI00015778 (“Preferably, the seed

  is from an oilseed plant. More preferably, the oilseed plant is oilseed rape, maize . . . .”); id. at

  CSI00015812 (“The plants of the invention may be: . . . canola (Brassica napus, Brassica rapa

  ssp.) . . . .”); id. at CSI00015788–91 (listing Δ6 elongases, Thraustochytrium sp. Δ5 desaturase,



                                                    7
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 9 of 23 PageID# 38986




  Pavlova lutheri Δ4 desaturase); id. at CSI00015783–86 (same); id. at CSI0015852–54 (detailing

  exemplar transgenic experiment to obtain DHA); see also Trial Tr. at 1620:3–1625:25. It is also

  undisputed that the genes encoding these particular enzymes described in the 2004 and 2005

  CSIRO patent applications—the Thraustochytrium sp. Δ5 desaturase, and Pavlova lutheri Δ4

  desaturase—were in the public domain. See Chan Decl., Ex. 6 (Tonon 2003 (“Identification of a

  very long chain polyunsaturated fatty acid Δ 4-desaturase from the microalga Pavlova lutheri”));

  Chan Decl., Ex. 7 (Qiu 2001 (“Identification of a Δ4 Fatty Acid Desaturase from

  Thraustochytrium”)). And likewise, the genes encoding a Δ6 desaturase and Δ5 elongase from

  Ostreococcus tauri were disclosed in the public domain many years before the MTEA. See, e.g.,

  Chan Decl., Ex. 8 (JX-48 (2004 publication describing Ostreococcus tauri Δ5 elongase)); Chan

  Decl., Ex. 9 (JX-36 (2005 publication describing Ostreococcus tauri Δ6 desaturase)); see also

  Trial Tr. at 1165:6–1168:16, 1249:23–1251:24. This point was underscored by BASF’s assertion

  of each of the publications disclosing these enzymes as prior art to the ’792 Patent—a binding

  admission that they were in the public domain. See, e.g., Proposed Final Pretrial Order (Dkt. No.

  682) at 6–10; see also Trial Tr. at 1165:6–1168:16, 1249:23–1251:24.

         Nor was the combination of claimed enzymes information that was jointly developed under

  the MTEA or information that was confidential. BASF disclosed several of the enzymes together

  in a patent application filed prior to the MTEA, see Chan Decl., Ex. 10 (PX-415 (U.S. Patent No.

  9,433,228)) at cols. 10–13, and the particular combination of enzymes in a 2010 presentation given

  at roughly the same time frame as the evaluation under the Agreement, see Chan Decl., Ex. 11

  (CX-0699 (BASF Canola oil)) at CSI00106571. 4 Both of those disclosures predated the filing of



  4
    Opponents’ insistence that the Δ6 desaturase and Δ5 elongase Ostreococcus tauri enzymes were
  “proprietary” to BASF is irrelevant. See, e.g., Trial Tr. at 1250:17–1251:4, 1257:21–1258:1. As
  explained, these enzymes were in the public domain before the MTEA and were not discovered
                                                  8
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 10 of 23 PageID# 38987




   the ’792 Patent in 2017, as did BASF’s public disclosure of the combination of enzymes through

   its 2015 international patent application and its deregulation petition to the USDA. See Chan

   Decl., Ex. 12 (JX-46 (WO 2016/076327)) at 96–122, 625–634, figs. 92–94; Chan Decl., Ex. 13

   (JX-61 (BASF Plant Science, L.P.’s Petition for the Determination of Nonregulated Status for

   EPA+DHA Canola Event LBFLFK)) at BASF 00009273–74. 5 CSIRO was free to use all of this

   information from the public domain to obtain the ’792 Patent—both information concerning the

   individual enzymes and the combination thereof. Trial Tr. at 1235:25–1238:20, 1239:18–1240:1;

   see also Kingsdown Med. Consultants, Ltd. v. Hollister, Inc., 863 F.2d 867, 874 (Fed. Cir. 1988)

   (patentees are entitled to use information in the public domain to draft patent claims covering a

   competitor’s known product). Thus, what is claimed in the ’792 Patent was not jointly developed

   under the MTEA (i.e., “Joint Results”) and cannot be jointly owned by BASF. 6

          Indeed, all of the witnesses with personal knowledge of the work developed under the



   because of joint efforts pursuant to the Agreement. Additionally, their allegedly proprietary nature
   does not prevent CSIRO from obtaining a patent on an invention that involves the use of those
   genes and enzymes as they were already known in the art. See, e.g., Clearstream Wastewater Sys.,
   Inc. v. Hydro-Action, Inc., 206 F.3d 1440, 1445 (Fed. Cir. 2000) (holding that patents may and
   often do claim combinations of prior art). Dr. Bauer recognized as much. Trial Tr. at 1259:10–
   1260:3; see also id. at 1075:13–24 (Dr. Andre agreeing that “it was okay to apply for [a] patent,
   even though the pieces inside of it had already been patented by somebody else”).
   5
      As Proponents asserted at trial, the basis for novelty of these claims was not grounded in the
   individual enzymes identified or the combination of those specific enzymes; instead, the claimed
   invention is the particular and novel use of a Δ6 pathway using a Δ6 desaturase with a preference
   for acyl-CoA substrates in transgenic Brassica seeds to efficiently produce LC-PUFAs. See
   generally Trial Tr. at 1764:24–1782:16 (Dr. Kunst testimony); see also Chan Decl., Ex. 4 (JX-12
   (’792 Patent)) at col. 34 ll. 47–64, col. 36 ll. 7–34. The jury agreed and found that the asserted
   claim of the ’792 Patent was not obvious in light of the asserted prior art, and also not invalid for
   lack of written description. See Jury Verdict Form (Dkt. No. 788) at 3–4.
   6
     Proponents also move for a new trial because the jury was not properly instructed on the MTEA
   issues, for the reasons set forth herein and for the reasons Proponents set forth in their objections
   to the jury instructions. See, e.g., Trial Tr. at 1921:10–1925:12, 1930:18–1933:16, 1985:23–
   1986:17, 2006:2–15; Dkt. Nos. 708, 765, 772, 782 (proposed jury instructions).
                                                    9
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 11 of 23 PageID# 38988




   MTEA or the information exchanged during the MTEA testified that CSIRO never used any “Joint

   Results” (let alone “Joint Transformed Lines” or “Joint New Materials”) or BASF’s confidential

   information in the ’792 Patent. Chan Decl., Ex. 1 (JX-52 (MTEA)) at CSI00106414 (§ 3.3). For

   example, Dr. Singh testified that CSIRO never used any “Joint Results” from the MTEA:

          Q. Did CSIRO keep any of the materials provided by BASF [under the MTEA]?
          A. No, ma’am. We -- the materials that BASF provided were destroyed.
          Q. Did CSIRO ever use any BASF materials in its inventions?
          A. Absolutely not.
          Q. Did CSIRO ever use any of the joint results in its inventions?
          A. No, ma’am. . . .
          Q. Dr. Singh, you mentioned on cross that you cannot put into a commercial
          product, without a license, something that is owned by BASF; is that right?
          A. Yes, ma’am.
          Q. Did you?
          A. Never, no.
          Q. Did CSIRO?
          A. No.
          Q. Did CSIRO ever use any BASF material in a product?
          A. Absolutely not.

   Trial Tr. at 697:11–18, 783:11–20 (Dr. Singh). Mr. Adler testified similarly:

          Q. Mr. Adler, were you asked yesterday about 6.2(c)(iii) [of the MTEA], do you
          see that, about joint results will be owned jointly?
          A. I do.
          Q. Has CSIRO ever used any joint results?
          A. We had no rights to use it, and we would not have used it.
          Q. As far as you know, has CSIRO ever used it?
          A. As far as I’m aware, CSIRO has not ever used it.
          Q. Let’s look, please, at the confidentiality section, which is paragraph 8. Mr.
          Connally pointed you to Section 8.1(b). Regarding obligation of confidentiality
          and each side -- each party must not use the other party’s confidential
          information. Do you see that?
          A. I do. . . .
          Q. Let’s look at the next page, please, at the top, under section (b). Do you see it
          says, “Confidential Information”?
          A. I do.
          Q. And under there it provides information on construct design?
          A. Yes.
          Q. And information on combinations of genes and configurations?
          A. I do.
          Q. Did CSIRO ever use any of this information?


                                                   10
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 12 of 23 PageID# 38989




           A. I’m not aware that CSIRO ever used it. . . .
           Q. Did CSIRO ever use in any of its patents any materials or results from the
           evaluation agreement?
           A. As far as I’m aware, no.

   Id. at 855:3–857:10 (Mr. Adler). BASF’s witnesses did not provide any testimony to dispute this.

   Dr. Bauer and Mr. Beadle had no recollection or knowledge of any information derived from or

   exchanged pursuant to the MTEA being used by CSIRO:

           Q. The truth is, Doctor, that the most that you actually can say in this case is that
           you think that -- well, that CSIRO might have used information from the MTEA
           in its patents; isn’t that true?
           A. Yes.
           Q. You don’t really know for sure?
           A. No, I don’t know for sure. I know that we shared the information, but I don’t
           know what -- what extent was used of it.

   Id. at 1251:16–24 (Dr. Bauer); and

           Q. Okay. So you don’t know the extent of any information that was exchanged
           between CSIRO and BASF pursuant to [the MTEA]?
           A. Correct. I have no recollection.
           Q. And you have no knowledge about the extent of any information that was
           exchanged between CSIRO and BASF pursuant to this agreement?
           THE WITNESS: I have no recollection.
           Q. Mr. Beadle, does having no recollection equate to having no knowledge?
           THE WITNESS: Sure. To me it does. . . .
            Q. Okay. Have you ever been told by anybody at BASF that there was a breach
           of the agreement that we’re looking at right now?
           THE WITNESS: I have no recollection.

   Beadle Dep. Tr. at 60:2–61:3, 137:18–138:5 (emphasis added); Trial Tr. at 1483:10–11. And

   BASF witnesses even testified that although it was monitoring CSIRO’s patent filings and

   commercial activity at least as early as 2010, BASF never raised any concerns to CSIRO relating

   to the alleged co-ownership of the ’792 Patent or use of BASF’s confidential information in the

   patent. 7   Trial Tr. at 1033:1–1037:10; 1072:6–1073:23, 1215:1–1216:22, 1218:8–1220:14,



   7
     Tellingly, Opponents’ expert, Dr. Denis Murphy, was not asked to provide any opinions on
   whether the ’792 Patent “included information from the MTEA joint results,” even though he could
                                                     11
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 13 of 23 PageID# 38990




   1226:2–12, 1230:4–1231:16, 1239:18–1241:11, 1262:10–1265:10. For this reason too, there was

   no evidentiary basis from which the jury could conclude that CSIRO used joint new materials,

   lines, or results in the ’792 Patent such as to make BASF eligible to be deemed a co-owner of that

   patent.

             In sum, the evidence at trial unequivocally confirmed that CSIRO never breached the

   MTEA such that BASF is a co-owner of the ’792 Patent under the ownership clause of the

   Agreement. JMOL should be entered in favor of Proponents on the MTEA claim with respect to

   the ’792 Patent, or alternatively, a new trial on this claim is necessary as the jury’s verdict was

   against the great weight of evidence demonstrating that BASF is not a co-owner of the patent.

             B. Claim 1 of the ’084 Patent is Not Invalid for Lack of Written Description Because
                the Specification Adequately Demonstrates Possession of the Claimed Subject
                Matter.

             The Court should enter JMOL that claim 1 (asserted claim) of the ’084 Patent is not invalid

   for lack of written description or preside over a new trial on written description for this claim

   because the specification more than adequately informs a person of ordinary skill in the art

   (“skilled artisan”) that the inventors were in possession of the claimed subject matter. Based on

   the evidence Opponents presented at trial, no reasonable jury could have found claim 1 of the ’084

   Patent invalid by clear and convincing evidence under 35 U.S.C. § 112 for failure to meet the

   written description requirement.      “To satisfy the written description requirement the patent

   disclosure must ‘reasonably convey to those skilled in the art that the inventor had possession of

   the claimed subject matter as of the filing date.’” Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd.,

   887 F.3d 1117, 1136 (Fed. Cir. 2018) (alteration omitted) (quoting Ariad Pharm., Inc. v. Eli Lilly



   have. Trial Tr. at 1424:12–1425:20. But Proponents’ expert, Dr. Ljerka Kunst, did review the
   evidence in the case and found no indication that CSIRO used any work developed under the
   MTEA or BASF’s confidential information in the patent. See id. at 1788:12–17.
                                                     12
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 14 of 23 PageID# 38991




   & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc)). “It is not necessary that the exact terms

   of a claim be used in haec verba in the specification, and equivalent language may be sufficient.”

   Nalpropion Pharm., Inc. v. Actavis Labs. FL, Inc., 934 F.3d 1344, 1350 (Fed. Cir. 2019). An

   issued patent can be held to be invalid for failure to provide adequate written description only if

   the absence of disclosure is shown by clear and convincing evidence. E.g., WBIP, LLC v. Kohler

   Co., 829 F.3d 1317, 1338 (Fed. Cir. 2016).

          Opponents only contested the adequacy of the written description with respect to the

   limitations requiring a range of 1–16% DPA and less than 2% DHA in the asserted claim of the

   ʼ084 Patent. See, e.g., Trial Tr. at 1337:6–9. Opponents attempted to establish invalidity of the

   ’084 Patent by relying on the trial testimony of their expert, Dr. Denis Murphy. However, Dr.

   Murphy’s general and conclusory statements about the absence of a specific range in the

   specification failed to meet Opponents’ burden of proof because that testimony was in conflict

   with the plain text of the specification, which more than adequately informs a skilled artisan that

   the inventors were in possession of the claimed subject matter. At trial, Dr. Murphy repeatedly

   testified that the specification disclosed a different range for DPA (7–35% DPA) than the range

   recited in the claims (1-16% DPA). Trial Tr. at 1332:3–1338:12.

          But the specification describes transgenic Brassica plants comprising seed oil having,

   among other traits, 1%–16% DPA and less than 2% DHA. 8 Dr. Murphy’s unsupported testimony




   8
     At trial, BASF agreed that it was not pursuing a lack of enablement defense. See, e.g., Trial Tr.
   at 1386:25–12, 1388:23–1389:4 (Opponents’ counsel stating that Dr. Murphy “didn’t offer an
   opinion about enablement”). As such, the question is not whether the patent teaches the skilled
   artisan how to achieve the claimed ranges; it is only whether the specification describes the ranges
   sufficiently to demonstrate that the inventors had conceived of producing them in Brassica. See,
   e.g., Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1191 (Fed. Cir. 2014) (“[W]ritten
   description is about whether the skilled reader of the patent disclosure can recognize that what was
   claimed corresponds to what was described; it is not about whether the patentee has proven to the
                                                   13
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 15 of 23 PageID# 38992




   failed to provide substantial evidence to support the jury verdict because the specification, itself,

   provides sufficient support for the DPA limitation. Chan Decl., Ex. 14 (JX-17 (’084 Patent)) at

   col. 37 ll. 49–53 (“[T]he invention which produces high levels of DPA, such as 5% to 35% of the

   total extractable fatty acid content is DPA.”); id. at col. 102 ll. 40–43 (“Surprisingly and

   unexpectedly, some of the T1 seeds contained DPA at levels of 10% to about 18% of the total fatty

   acid content and no detectable DHA (<0.1%)”); id. at col. 104 ll. 21–22 (“Progeny seed with up

   to 35% DPA in the total fatty acid content of the seed lipid are produced.” (emphasis added)). The

   specification also expressly recites the range of DHA claimed: “the level of DHA in the total fatty

   acid content of the extracted plant lipid is less than 2%, preferably less than 1%, or between 0.1%

   and 2%.” Id. at col. 9 ll. 27–29.

          These express statements, taken together with the experimental results in the specification,

   show that the inventors possessed the claimed range. The results of these experiments showing

   1%–16% DPA and less than 2% DHA can be found in tables 17 through 20:




   skilled reader that the invention works, or how to make it work, which is an enablement issue.”
   (citing Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc))).
                                                    14
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 16 of 23 PageID# 38993




                                        15
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 17 of 23 PageID# 38994




   Id. at cols. 101–110 (highlighting added). 9 In addition to these disclosures, although the question

   here is not enablement, the specification explains how the claimed DPA and DHA levels could be

   obtained in seed oil from transgenic Brassica plants: by either inactivating or partially inhibiting

   ∆4 desaturase activity and/or increasing LPAAT activity. Id. at col. 91 ll. 50–57, col. 102 ll. 35–

   49. Specifically, the ’084 Patent describes three different ways to produce a seed oil profile that

   has high DPA and low DHA as claimed in claim 1. First, the specification teaches inactivating

   the Δ4 desaturase that converts DPA to DHA, which would result in DPA at the end of the pathway

   and no DHA production. Trial Tr. at 1763:9–15; Ex. 14 (JX-17 (’084 Patent)). Second, the

   specification teaches partially inhibiting the desaturase resulting in an accumulation of DPA and a

   small amount of DHA. Trial Tr. at 1763:16–1764:4; Ex. 14 (JX-17 (’084 Patent)). Third, the

   specification teaches that the LPAAT acyl transferase enzyme can compete with the Δ4 desaturase

   for DPA. If the LPAAT enzyme outcompetes the Δ4 desaturase, then DPA will not be converted

   to DHA and the final seed oil profile will have more DPA and less DHA. Trial Tr. at 1764:3–23;

   Ex. 14 (JX-17 (’084 Patent)).




   9
     Except for the last seed in Table 20, all seeds meet the claimed DPA range of the asserted claim
   of the ’084 Patent.
                                                   16
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 18 of 23 PageID# 38995




          Dr. Kunst confirmed that these data and explanations demonstrate that the inventors

   possessed the subject matter of the asserted claim of the ’084 Patent. Trial Tr. at 1761:4–1764:22.

   The specification therefore actually discloses Brassica plants that produce low, non-zero levels of

   DHA and levels of DPA between 1–16% and it also describes how other seeds within those ranges

   can be obtained. The disclosure is therefore more than sufficient as a matter of law.

          Additional support in the specification is also present in the form of experiments in which

   the inventors produced seed oil in the claimed ranges in Arabidopsis plants (with the ∆6 pathway).

   See Trial Tr. at 281:20–283:10, 476:10–13, 622:11–628:7, 763:13–764:4, 1735:25–1736:3,

   1737:21–1738:7 (Arabidopsis is a model for Brassica). The results of these experiments can be

   found in Table 12:




   Ex. 14 (JX-17 (’084 Patent)) at cols. 88–94 (highlighting added). Arabidopsis is undisputedly a

   well-known model for Brassica, see Trial Tr. at 281:20–283:10, 476:10–13, 622:11–628:7,

   763:13–764:4, 1735:25–1736:3, 1737:21–1738:7, and therefore a skilled artisan would understand

   that the inventors in Table 12 were demonstrating additional data reflecting the production of low,




                                                   17
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 19 of 23 PageID# 38996




   non-zero levels of DHA and levels of DPA between 1–16%. Taken together, the plain disclosures

   on the face of the patent preclude any finding that the written description was inadequate.

          There is no clear and convincing evidence otherwise. Dr. Murphy’s expert testimony

   concerning lack of written description was only that while the asserted claim recited seed oil

   having 1–16% DPA, the specification only disclosed embodiments having 7% to 30% or 7% to

   35% DPA. Id. at 1336:1–1338:18. But this is demonstrably incorrect. Again, the specification

   identifies many embodiments that fall into the claimed DPA range. See supra (tables 12 and 17–

   20). Dr. Murphy not only neglected to consider these examples, but also failed to provide any

   explanation as to why these examples would not reasonably convey to the skilled artisan that the

   inventors possessed embodiments within the claimed DPA range. Of course, BASF cannot

   invalidate a patent by ignoring the plain text that directly contradicts Dr. Murphy’s opinions.

          Moreover, Dr. Murphy never explained why this was insufficient to show possession of the

   claimed DPA range. His conclusory testimony cannot carry the day on invalidity. See, e.g., WBIP,

   829 F.3d at 1339 (“general and conclusory testimony” does not suffice as clear and convincing

   evidence of invalidity (citing Koito Mfg. Co. v. Turn-Key-Tech, LLC, 381 F.3d 1142, 1152 (Fed.

   Cir. 2004))). And in any event, clear and convincing evidence of inadequate written description

   cannot be predicated on the mere fact that there is no perfect overlap between the DPA ranges

   disclosed in the specification and the DPA range recited in the asserted claim. See Vas-Cath Inc.

   v. Mahurkar, 935 F.2d 1555, 1566 (Fed. Cir. 1991) (“ranges found in applicant’s claims need not

   correspond exactly to those disclosed in parent application; issue is whether one skilled in the art

   could derive the claimed ranges from parent’s disclosure” (citing Ralston Purina Co. v. Far-Mar-

   Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985))); see also Vanda Pharm. Inc. v. W.-Ward Pharm.

   Int’l Ltd., 887 F.3d 1117, 1137 (Fed. Cir. 2018) (“The disclosure of a dose outside of the claimed



                                                   18
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 20 of 23 PageID# 38997




   range does not compel a finding that the asserted claims lack adequate written description. ‘It is

   common, and often permissible, for particular claims to pick out a subset of the full range of

   described features, omitting others.’” (quoting Scriptpro, LLC v. Innovation Assocs., Inc., 762 F.3d

   1355, 1359 (Fed. Cir. 2014))); Application of Wertheim, 541 F.2d 257, 265 (C.C.P.A. 1976) (“In

   the context of this invention, in light of the description of the invention as employing solids

   contents within the range of 25-60% along with specific embodiments of 36% and 50%, we are of

   the opinion that, as a factual matter, persons skilled in the art would consider processes employing

   a 35-60% solids content range to be part of appellants’ invention . . . .”).

          Because Opponents failed to present clear and convincing evidence of lack of written

   description, JMOL of no invalidity is proper as to the asserted claim of the ’084 Patent.

   Alternatively, a new trial should be held as the jury’s verdict was contrary to the great weight of

   evidence, especially given the specification of the ’084 Patent.

   IV.    CONCLUSION

          For the foregoing reasons, the Court should enter judgment as a matter of law as to the

   MTEA claim with respect to the ’792 Patent and the validity of claim 1 of the ’084 Patent.

   Alternatively, a new trial on these matters should be granted as the evidence overwhelmingly

   shows that the jury’s verdict was against the weight of the evidence.


   DATED: January 21, 2020                        Respectfully submitted,

                                                  /s/ Richard Ottinger
                                                  Richard Ottinger (Virginia Bar #38842)
                                                  rottinger@vanblacklaw.com
                                                  Vandeventer Black LLP
                                                  101 West Main Street
                                                  500 World Trade Center
                                                  Norfolk, VA 23510
                                                  Telephone: (757) 446-8600
                                                  Facsimile: (757) 446-8670


                                                    19
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 21 of 23 PageID# 38998




                                      Michael Ng (Admitted Pro Hac Vice)
                                      michael.ng@kobrekim.com
                                      Daniel Zaheer (Admitted Pro Hac Vice)
                                      daniel.zaheer@kobrekim.com
                                      Michael M. Rosen (Admitted Pro Hac Vice)
                                      michael.rosen@kobrekim.com
                                      Hartley M.K. West (Admitted Pro Hac Vice)
                                      hartley.west@kobrekim.com
                                      Kobre & Kim LLP
                                      150 California Street, 19th Floor
                                      San Francisco, California 94111
                                      Telephone: (415) 582-4800
                                      Facsimile: (415) 582-4811

                                     Rebecca G. Mangold (Admitted Pro Hac Vice)
                                     rebecca.mangold@kobrekim.com
                                     Jonathan E. Barbee (Admitted Pro Hac Vice)
                                     jonathan.barbee@kobrekim.com
                                     Alexa Pearlman (Admitted Pro Hac Vice)
                                     alexa.pearlman@kobrekim.com
                                     George Stamatopolous (Admitted Pro Hac Vice)
                                     george.stamatopolous@kobrekim.com
                                     Kobre & Kim LLP
                                     800 3rd Ave
                                     New York, NY 10022
                                     Telephone: (212) 488-1200
                                     Facsimile: (212) 488-1220

                                      Kimberly P. Cole (Admitted Pro Hac Vice)
                                      kimberly.cole@kobrekim.com
                                      Hugham Chan (Admitted Pro Hac Vice)
                                      hugham.chan@kobrekim.com
                                      Kobre & Kim LLP
                                      1919 M Street, NW
                                      Washington, DC 20036
                                      Telephone: (202) 664-1900
                                      Facsimile: (202) 664-1920

                                      Matthew I. Menchel (Admitted Pro Hac Vice)
                                      matthew.menchel@kobrekim.com
                                      Laura M. Gonzalez (Admitted Pro Hac Vice)
                                      laura.gonzalez@kobrekim.com
                                      Kobre & Kim LLP
                                      201 South Biscayne Boulevard
                                      Suite 1900
                                      Miami, FL 33131


                                        20
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 22 of 23 PageID# 38999




                                      Telephone: (305) 967-6100
                                      Facsimile: (305) 967-6120

                                      Attorneys for Counterclaimant Commonwealth
                                      Scientific and Industrial Research Organisation

                                      Miranda Jones (Admitted Pro Hac Vice)
                                      mirandajones@porterhedges.com
                                      Andrew B. Raber (Admitted Pro Hac Vice)
                                      araber@porterhedges.com
                                      Megan Mon-Ting Luh (Admitted Pro Hac Vice)
                                      mluh@porterhedges.com
                                      Jonna N. Summers (Admitted Pro Hac Vice)
                                      jsummers@porterhedges.com
                                      Porter Hedges LLP
                                      1000 Main Street, 36th Floor
                                      Houston, TX 77002
                                      Telephone: (713) 226-6000
                                      Facsimile: (713) 226-1331

                                      Attorneys for Counterclaimant Grains Research
                                      and Development Corporation

                                      Lawrence M. Sung (Admitted Pro Hac Vice)
                                      lsung@wileyrein.com
                                      Teresa Summers (Admitted Pro Hac Vice)
                                      tsummers@wileyrein.com
                                      Wiley Rein LLP
                                      1776 K Street, NW
                                      Washington, DC 20006
                                      Telephone: (202) 719-7000
                                      Facsimile: (202) 719-7049

                                      Attorney for Counterclaimant Nuseed Pty. Ltd.




                                        21
Case 2:17-cv-00503-HCM-LRL Document 853 Filed 01/21/20 Page 23 of 23 PageID# 39000




                                           Certificate of Service

             I hereby certify that on January 21, 2020 I electronically filed the foregoing with the Clerk

   of Court using the CM/ECF system, which will send notification of such filing to all counsel of

   record.




                                                           /s/ Richard Ottinger
                                                           Richard Ottinger
                                                           Virginia Bar Number: 38842
                                                           rottinger@vanblacklaw.com
                                                           Vandeventer Black LLP
                                                           101 West Main Street
                                                           500 World Trade Center
                                                           Norfolk, VA 23510
                                                           Telephone: (757) 446-8600
                                                           Facsimile: (757) 446-8670

                                                           Counsel for Counterclaimants




                                                      22
